       Case 1:19-cr-02039-SMJ     ECF No. 62    filed 04/09/20   PageID.176 Page 1 of 4




1                                                                            FILED IN THE
                                                                         U.S. DISTRICT COURT
                                                                   EASTERN DISTRICT OF WASHINGTON


2                                                                   Apr 09, 2020
                                                                        SEAN F. MCAVOY, CLERK
3                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
4
     UNITED STATES OF AMERICA,                   No. 1:19-cr-02039-SMJ
5
                               Plaintiff,        ORDER RESETTING PRETRIAL
6                                                CONFERENCE, TRIAL DATE,
                  v.                             AND RELATED CASE
7                                                MANAGEMENT DEADLINES
     MORRIS BRUCE JACKSON,
8
                               Defendant.
9

10         Pursuant to Eastern District of Washington General Order No. 20-101-4, and

11   in light of the evolving public health crisis caused by the outbreak of the

12   Coronavirus Disease 2019 (COVID-19) and the recently-declared national

13   emergency, the Court finds the interests of justice require the pretrial conference,

14   currently set for April 21, 2020, be RESET to June 22, 2020. The Court also finds

15   the resulting delay requires the jury trial, currently set to commence on May 18,

16   2020, be RESET to July 27, 2020. Specifically, the Court finds failing to reschedule

17   the hearing poses an undue risk of transmission of the virus, including to Defendant,

18   counsel, Court staff, law enforcement personnel, and the public at large. Moreover,

19   the impact of public health advisories has reduced the availability of Court staff to

20   conduct the hearing as scheduled.



     ORDER RESETTING HEARING – 1
      Case 1:19-cr-02039-SMJ   ECF No. 62    filed 04/09/20   PageID.177 Page 2 of 4




1        Accordingly, IT IS HEREBY ORDERED:

2        1.    The pretrial conference, currently set for April 21, 2020, is

3              STRICKEN and RESET to June 22, 2020 at 9:00 A.M. in Yakima.

4        2.    The jury trial, currently set for May 18, 2020, is STRICKEN and

5              RESET to July 27, 2020 at 9:00 A.M. in Yakima. The final pretrial

6              conference will commence at 8:30 A.M. on the first day of trial.

7        3.    The Court finds, given the outbreak of the COVID-19 virus, that

8              failing to reschedule the hearing would result in undue risk to

9              Defendant, counsel, law enforcement, Court staff, and the public at

10             large. The Court also finds the impact of public health advisories on

11             the availability of Court staff requires the hearing be rescheduled. The

12             Court, therefore, finds the ends of justice served by resetting the

13             hearing in this matter outweigh the best interest of the public and

14             Defendant in a speedy trial. See 18 U.S.C. § 3161(h)(7)(A).

15       4.    Pursuant to 18 U.S.C. § 3161(h)(7)(A), the Court DECLARES

16             EXCLUDABLE from Speedy Trial Act calculations the period

17             from April 21, 2020, the date of the original pretrial conference,

18             through June 22, 2020, the date of the rescheduled hearing, as the

19             period of delay required by the interests of justice.

20



     ORDER RESETTING HEARING – 2
      Case 1:19-cr-02039-SMJ     ECF No. 62   filed 04/09/20   PageID.178 Page 3 of 4




1         5.     In light of the delay associated with this Order, the remaining case

2                management dates and deadlines in this matter are amended as follows:

3                                           Current                   Revised
                                          Date/Deadline             Date/Deadline
4    All pretrial motions, including
     discovery motions, Daubert
5                                          April 7, 2020            May 18, 2020
     motions, and motions in
     limine, filed
6    PRETRIAL CONFERENCE
                                           April 21, 2020           June 22, 2020
     Deadline for motions to
7                                       9:30 AM - YAKIMA         9:00 AM - YAKIMA
     continue trial
     CIs’ identities and willingness
8    to be interviewed disclosed to        May 1, 2020              July 13, 2020
     Defendant (if applicable)
9
     Grand jury transcripts
     produced to Defendant
10
                    Case Agent:            May 1, 2020              July 13, 2020
                    CIs:                   May 1, 2020              July 13, 2020
11
                    Other Witnesses:       May 1, 2020              July 13, 2020
12   Exhibit lists filed and emailed
                                           May 4, 2020              July 21, 2020
     to the Court
13   Witness lists filed and emailed
                                           May 4, 2020              July 21, 2020
     to the Court
14   Trial briefs, jury instructions,
     verdict forms, and requested
                                           May 4, 2020              July 17, 2020
15   voir dire filed and emailed to
     the Court
16   Exhibit binders delivered to all
                                           May 5, 2020              July 17, 2020
     parties and to the Court
17   Delivery of JERS-compatible
     digital evidence files to the         May 6, 2020              July 21, 2020
18   Courtroom Deputy
     Trial notices filed with the
19                                         May 5, 2020              July 17, 2020
     Court
     Technology readiness meeting
20                                         May 6, 2020              July 21, 2020
     (in-person)



     ORDER RESETTING HEARING – 3
       Case 1:19-cr-02039-SMJ   ECF No. 62   filed 04/09/20   PageID.179 Page 4 of 4




1
                                         May 18, 2020               July 27, 2020
                JURY TRIAL
2                                     9:00 AM - YAKIMA          9:00 AM - YAKIMA

3
           IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and
4
     provide copies to all counsel, the U.S. Probation Office, and the U.S. Marshals
5
     Service.
6
           DATED this 9th day of April 2020.
7
                       __________________________
8                      SALVADOR MENDOZA, JR.
                       United States District Judge
9

10

11

12

13

14

15

16

17

18

19

20



     ORDER RESETTING HEARING – 4
